Title: Isaac A. Coles to James Madison, 2 February 1835
From: Coles, Isaac A.
To: Madison, James


                        
                            
                                My Dear Sir, 
                            
                            
                                
                                    Enniscorthy
                                
                                 Feby. 2d. 1835.
                            
                        
                        
                        On my return from Baltimore last fall, Comdore Elliot committed to my care a cane and Vase made of the wood
                            of the Constitution Frigate, which I promised to deliver in person to yourself and Mrs. Madison. With this intention I
                            ordered my carriage to meet me at Orange Court House, but being forced to leave Baltimore several days earlier than I had
                            intended, by the sudden expansion of the Cholera, we could not then execute our intention, and I was compelled to leave
                            the Comdores presents in the Care of the Tavern Keeper at the Stage House (Orange Ct H) who promised that they should be
                            safely & speedily conveyed to you—If they have not been received I shall feel that I have been guilty of a great
                            piece of negligence in not sooner informing you of the disposition I had made of them.
                        It was a great mortification both to my wife and myself that we were unable to execute our original plan of
                            taking Montpellier in our way Home, tho we still flatter ourselves with the hope of having that pleasure on some future
                            Occasion.
                        My Brother Mr. Ed: Coles and his wife are now residing in Pha. having taken a House in Chesnut Street for the
                            winter, but he still talks of the West, & has not yet made up his mind where he will permanently fix himself down.
                            We are all well here and enjoying much the fine weather with which we have of late been favored—I am with devoted
                            attachment sir truly and faithfully yrs
                        
                        
                            
                                I. A. Coles
                            
                        
                    